
	

115 HR 4738 RH: Mutual Fund Litigation Reform Act
U.S. House of Representatives
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 509
		115th CONGRESS2d Session
		H. R. 4738
		[Report No. 115–662, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2018
			Mr. Emmer introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			May 7, 2018
			Reported from the Committee on Financial Services
		
		May 7, 2018 The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printedA BILL
		To amend the Investment Company Act of 1940 to provide complaint and burden of proof requirements
			 for certain actions for breach of fiduciary duty.
	
	
 1.Short titleThis Act may be cited as the Mutual Fund Litigation Reform Act. 2.Complaint and burden of proof requirements for certain actions for breach of fiduciary dutySection 36(b) of the Investment Company Act of 1940 (15 U.S.C. 80a–35(b)) is amended by adding at the end the following:
			
 (7)In any such action brought by a security holder of a registered investment company on behalf of such company—
 (A)the complaint shall state with particularity all facts establishing a breach of fiduciary duty, and, if an allegation of any such facts is based on information and belief, the complaint shall state with particularity all facts on which that belief is formed; and
 (B)such security holder shall have the burden of proving a breach of fiduciary duty by clear and convincing evidence..
		
	
		May 7, 2018
		Reported from the Committee on Financial ServicesMay 7, 2018 The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to
			 be printed
